I
begin by congratulating you, Sir, on your well deserved
election to the presidency of the General Assembly at
its first session of the millennium. Your proven skill
and vast experience guarantee that you will ably guide
the work of this session. I wish also to express our
great friendship for and gratitude to Finland, the
country you so honourably represent, whose close
friendship with Nicaragua has earned our sincere
affection. Let me also thank your predecessor,
Mr. Theo-Ben Gurirab, for the dedicated way in which
he guided our work at the fifty-fourth session.
I wish next to express very special thanks for the
contribution made by the Secretary-General, His
Excellency Mr. Kofi Annan, who has prepared a
valuable report (A/54/2000) on the role of the
Organization in the twenty-first century; the report was
central in stimulating the discussions conducted by our
heads of State or Government at the Millennium
Summit — an unprecedented event that laid the
groundwork for giving fresh momentum to the United
Nations.
The process of renewing the Organization
requires the strengthening of its organs and institutions
so as to enhance the effectiveness of its endeavours in
spheres such as the maintenance of international peace
24

and security, poverty eradication, the strengthening of
health and education programmes and the struggle
against the destruction of the environment. Without a
doubt, that depends on us, the States Members of the
United Nations; we must guarantee the Organization the
resources and other means it needs to fulfil its mandate
and fully to play its role as a centre for exchange of
views and for coordinating the efforts of the world's
peoples.
In that connection, let me reaffirm the need to
reform the Security Council, an organ that is of vital
importance to peace and security. Such reform should
include democratic, equitable geographical
representation and a better balance between developed
and developing countries so that the Council will be
able to respond fully and effectively to the present
needs of our peoples and to future challenges facing
them in the new millennium. Here, we see the veto as
another element of this sensitive issue that should be
addressed seriously with a view to limiting its
application to very specific situations and to possibly
eliminating it. For those reasons, we believe it to be of
paramount importance to reach consensus on all the
issues that are inherent in the very structure of the new
international order.
We wish also to stress the importance of speedily
beginning a process of international discussions aimed
at attaining greater consensus and effectiveness in
resolving humanitarian emergencies. In another vein,
we believe that we must reaffirm our commitment to
maintain and strengthen the universal mission of the
United Nations to ensure that all the world's peoples
without exception enjoy fair representation. This brings
me to reaffirm before the Assembly how important it is
to give consideration to the longing of one people to
participate with legitimate representation as a full
Member of the Organization: I refer here to the
Republic of China.
Another important matter that the Organization
should continue in the new century to address with
greater determination is the war against drug
trafficking, organized crime and terrorism. Indeed, the
flow of drugs is rapidly increasing in our countries, and
in but a few years has become one of the most serious
of problems, one that directly affects our economic,
political and social life. To address that critical
situation, we must give priority to strengthening the
national institutions that are mandated to combat this
scourge, to enacting and updating national legislation,
and to increasing international cooperation and
coordination in this sphere. Here, let me observe that
Nicaragua has strict laws to punish drug traffickers,
and has established a national drug-control plan under
which institutions work together in a coordinated
manner to attain the stated objectives. We are also
working constantly towards greater international
cooperation.
At the outset of the new millennium, we see an
urgent need to deepen and accelerate progress on ways
and means to achieve world disarmament, especially
with respect to weapons whose great destructive
powers actually threaten life on our planet. We
therefore welcomed the outcome of the 2000 Review
Conference of the Parties to the Treaty on the Non-
Proliferation of Nuclear Weapons, which reaffirmed the
conviction that full and effective implementation of the
Treaty and of the non-proliferation regime in all its
aspects plays a vital role in the promotion of
international peace and security.
Similarly, we focus special attention on the
problem of conventional weapons and on the existence
of anti-personnel landmines, which also pose a threat
to human safety and security. We therefore believe it is
a priority to meet the obligations taken on by each
State under international and regional conventions on
these subjects. In Nicaragua, one of the gravest
consequences of the armed conflict that was,
fortunately, overcome in the 1990s is undoubtedly the
presence of a vast number of anti-personnel landmines
throughout our territory, a situation that even today
claims numerous innocent victims. Accordingly, my
country, with the support of the international
community, is making an enormous effort to resolve
the problem permanently. Along with mine-clearance
activities, we have begun the process of destroying
mine stockpiles, and have thus far destroyed more than
40,000 mines, in strict compliance with the Ottawa
Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-personnel Mines and
on Their Destruction. Nicaragua reaffirms its
determination to spare no effort in the preparations for
the third meeting of States parties to the Ottawa
Convention, to be held in Nicaragua in September
2001.
We also believe it to be of the utmost importance
to reaffirm our commitment to tolerance and respect for
diversity. In that connection, we support the
preparatory work for the World Conference against
25

Racism, Racial Discrimination, Xenophobia and
Related Intolerance.
It is essential for the future of the Organization
and for that of our peoples that we make a greater
effort always to comply with the purposes that half a
century ago were laid down in the San Francisco
Charter, especially with respect to the maintenance of
international peace and security. This can happen only
with a firm commitment to non-violence and to the
principle of the peaceful settlement of disputes through
the procedures established by international law. That is
the key element in preventing future conflicts with
grave and enduring consequences for mankind.
For us, it is a source of satisfaction that one of the
last vestiges of the cold war is on the way to a peaceful
resolution. Here I refer to the dialogue between the two
Koreas, which has been launched at the highest level
and which will without doubt mark the beginning of
promising prospects for the Korean peninsula.
Nicaragua also shares the concern of the
international community at the persistence of certain
conflicts, particularly on the African continent; these
have caused devastating damage to property and the
loss of countless lives in countries such as Angola, the
Democratic Republic of the Congo, Sierra Leone,
Burundi and the Sudan. It is therefore gratifying that in
some of those countries steps have been taken to find a
solution to their conflicts. These include the 18 June
signing of the Cessation of Hostilities Agreement by
Ethiopia and Eritrea, and the implementation of the
Djibouti peace initiative for Sierra Leone. We also hail
Israel's withdrawal from Lebanon in accordance with
Security Council resolutions, and the stepped-up
efforts, since the Camp David summit organized by
President Clinton, to find a peaceful settlement
between Israel and Palestine.
In the same vein, my country is convinced of the
importance of the principle of the self-determination of
peoples; we note the urgent need to hold the pending
referendum in Western Sahara as soon as possible. To
that end, all obstacles to that process must be
overcome. Similarly, my country, convinced of the
importance of the principle of the self-determination of
peoples, makes an appeal regarding the pressing need
to hold, as soon as possible, the referendum pending on
Western Sahara. To that end, all obstacles to the
process must be overcome.
Much progress has been made in this century.
Some of the most important achievements have been in
the field of the technology revolution. Consequently
today we have the great responsibility and duty to
begin this new millennium by pooling our efforts to
achieve adequate levels of technology transfer to
developing countries in order to prevent globalization
from becoming a negative phenomenon that
exacerbates the marginalization of the poorest
countries.
The advantages and the disadvantages entailed by
globalization require the developing countries to work
together in order to increase their opportunities to
successfully confront this phenomenon. An example of
this is the decision of the Presidents of Guatemala,
Nicaragua and El Salvador to sign a tri-national
agreement aimed at giving fresh impetus to the Central
American integration process by providing an
appropriate political framework for the establishment
of a regional customs union, a process launched by El
Salvador and Guatemala and which Nicaragua and
Honduras have recently joined.
Apart from integration initiatives, continued
efforts to achieve solidarity through cooperation for
development are vitally important. Nonetheless, we
feel it must be emphasized that cooperation activities
must be accompanied by appropriate management that
offers favourable conditions for small economies to
have access to large international markets, obtaining
fair prices for their exports of raw materials and
manufactured goods. In this respect, we warmly
welcome the decision to convene the high-level
intergovernmental event on financing for development
in 2001. That event is of paramount importance to the
efforts being made to achieve the objectives established
by the Millennium Summit.
The strengthening of the multilateral trade system
is also of great importance, which includes, among
other things, the prompt and urgent convening of a
round of trade negotiations within the framework of the
World Trade Organization (WTO) in which problems
are addressed in a comprehensive and integral manner,
to lead to an effective reduction of tariff and non-tariff
barriers. Free trade and the rules governing it should be
implemented within the WTO framework so that they
benefit all, particularly the poor countries.
It is also essential that the most heavily indebted
poor countries be able to aspire to break the vicious
26

circle of poverty. In this regard, as stated by Mr.
Arnoldo Alemán Lacayo, President of Nicaragua,
during the Millennium Summit,
“the unbearable weight of an immense external
debt [represents] an insurmountable barrier to
overcoming poverty and unemployment. In this
respect, we are pleased to note the interest
recently shown by the developed countries and
multilateral financial institutions in seeking
alternatives that would substantially relieve the
situation of the heavily indebted poor countries.
We hope that this interest will soon be reflected
in specific and meaningful actions, so that
countries such as Nicaragua can break this
vicious circle of poverty and look towards a
future with greater opportunities and expectations
for sustainability and progress.” (A/55/PV.3)
Another important challenge to which we must
devote great effort is the conservation of natural
resources and the global environment; this is vitally
important for the future of humanity, as well as for the
prevention of and response to natural disasters.
Nicaragua has been cruelly punished by natural
phenomena; the effects of hurricane Mitch, which
lashed the Central American region in 1998, and of
strong telluric movement shook the eastern part of our
country, causing loss of human life and considerable
material damage are still fresh. Given that reality,
Nicaragua, with the valuable assistance of the United
Nations Development Programme, became the third
Latin American country to adopt a modern law to take
the necessary measures to establish an integrated
system for disaster prevention and response. Moreover,
despite its limited resources, Nicaragua has channelled
great energy into the search for a model of sustainable
development and of conservation of its natural
resources. In that regard, the Government of Nicaragua
has established the National Council on Sustainable
Development, a pluralistic body in which all the main
sectors of civil society participate, in order to promote
actively, in accordance with Agenda 21, the
implementation of this model of sustainable
development.
Our leaders have had the historic opportunity to
undertake decisive commitments for the future of
humanity. Nicaragua fully shares and reaffirms its
commitment to the basic values contained in the
Millennium Declaration: freedom and equality, so that
we may all live decently, without poverty or violence,
but rather in good health and with education; equity
and solidarity, since all peoples of the world have the
duty to share and to exchange knowledge and
experience that tomorrow will be decisive for human
development; tolerance and non-violence, since we can
forge ahead only if people respect each other and if
States are always prepared to understand each other
and resolve their differences through peaceful means;
and respect for nature, in order to be able to leave to
our children a future in which they will feel proud and
optimistic, in which they will walk with their heads
high, confident that they are on the right path.
Today is the time to sow, so that tomorrow we
will be able to harvest. Today is when we must be
aware that we have a shared responsibility, collective
and individual, to strengthen the United Nations in
order to be able to build a more just, secure and
equitable international system for all.











